


Exhibit 10.2


FIRST AMENDMENT TO
SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT




This FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of December 4, 2015, but effective as of the Effective
Date (hereinafter defined), among VAIL HOLDINGS, INC., a Colorado corporation
(the “Company”), the Lenders (as defined in the Credit Agreement referenced
below) party hereto, and BANK OF AMERICA, N.A., as Administrative Agent
(hereinafter defined).


R E C I T A L S


A.    The Company has entered into that certain Seventh Amended and Restated
Credit Agreement dated as of May 1, 2015, with Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and certain
other agents and lenders party thereto (as amended hereby, and as further
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein have the meanings set
forth in the Credit Agreement), providing for revolving credit loans, letters of
credit, and swing line loans.


B.    The Company has requested that Section 10.9(d)(ii) of the Credit Agreement
be amended to allow the Company to make unlimited Distributions if it has
Availability and Unrestricted Cash in an aggregate amount of at least
$75,000,000 and the Total Leverage Ratio is less than 3.75 to 1.00.


Subject to the terms and conditions set forth herein, the Company, the Required
Lenders party hereto, the Guarantors (by execution of the attached Guarantors’
Consent and Agreement), and the Administrative Agent agree as follows:


1.    Amendments to the Credit Agreement. Effective as of the Effective Date,
the parties hereto agree that:


(a)    Modification of Section 10.9(d)(ii). Section 10.9(d)(ii) of the Credit
Agreement is amended and restated as follows:


“(ii)    if (A) no Default or Potential Default exists or arises, (B) Borrower
has delivered to Administrative Agent a certificate reflecting Availability and
Unrestricted Cash in an aggregate amount of at least $75,000,000 immediately
after giving effect to such Distribution, and (C) the Total Leverage Ratio is
less than 3.75 to 1.00, then VRI may make Distributions in an unlimited amount;
and”


(b)    Modification of Exhibit D to the Credit Agreement. Sections 10.8(t) and
10.9(d) of Annex A to Exhibit D to the Credit Agreement (Form of Compliance
Certificate) are amended and restated as set forth on Annex A hereto.


2.    Representations and Warranties. As a material inducement to the Lenders
and the Administrative Agent to execute and deliver this Amendment, the Company
represents and warrants to the Lenders and the Administrative Agent (with the
knowledge and intent that Lenders party hereto are relying upon the same in
entering into this Amendment) that: (a) the Company and the Guarantors have all
requisite authority and power to execute, deliver, and perform their respective
obligations under this Amendment and the Guarantors’ Consent and Agreement, as
the case may be, which execution, delivery, and performance have been duly
authorized by all necessary action, require no Governmental Approvals, and do
not violate the respective certificates of incorporation or organization,
bylaws, or operating agreement, or other organizational or formation documents
of such Companies; (b) upon execution and delivery by the Company, the
Guarantors, the Administrative Agent, and the Lenders party hereto, this
Amendment will constitute the legal and binding obligation of each of the
Company, and the Guarantors, enforceable against such entities in accordance
with the terms of this Amendment, except as that enforceability may be limited
by general principles of equity or by bankruptcy or insolvency laws or similar
laws affecting creditors’ rights generally; (c) after giving effect to this
Amendment, all representations and warranties in the Loan Papers are true and
correct in all material

1

--------------------------------------------------------------------------------




respects as though made on the date hereof, except to the extent that any of
them speak to a specific date or the facts on which any of them are based have
been changed by transactions contemplated or permitted by the Credit Agreement;
and (d) after giving effect to this Amendment, no Default or Potential Default
has occurred and is continuing.


3.    Conditions Precedent to Effective Date. This Amendment shall be effective
on the date (the “Effective Date”) upon which the Administrative Agent receives
each of the following items:


(a)    counterparts of this Amendment executed by the Company, the
Administrative Agent, and the Required Lenders; and


(b)    the Guarantors’ Consent and Agreement executed by each Guarantor.
 
4.    Expenses. The Company shall pay all reasonable out-of-pocket fees and
expenses paid or incurred by the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery, and execution of this Amendment and any related
documents.


5.    Ratifications. The Company and each Guarantor (by executing the
Guarantors’ Consent and Agreement attached hereto) (a) ratifies and confirms all
provisions of the Loan Papers; (b) ratifies and confirms that all Guaranties,
assurances, and Liens granted, conveyed, or assigned to Administrative Agent,
for the benefit of the Lenders, under the Loan Papers are not released, reduced,
or otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure full payment and performance of Company’s present and future
obligations to Administrative Agent and the Lenders; and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.


6.    Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural, and vice versa, and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Amendment, (c) this Amendment shall
be governed by and construed in accordance with the laws of the State of New
York, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to constitute the same document, (f)
this Amendment is a “Loan Paper” referred to in the Credit Agreement, and the
provisions relating to Loan Papers in Section 15 of the Credit Agreement are
incorporated herein by reference, (g) this Amendment, the Credit Agreement, as
amended by this Amendment, and the other Loan Papers constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof, and (h) except as provided in this Amendment, the Credit
Agreement, the Notes, and the other Loan Papers are unchanged and are ratified
and confirmed.


7.    Parties. This Amendment binds and inures to the benefit of the Company,
the Guarantors, the Administrative Agent, the Lenders, and their respective
successors and assigns.


The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.
        







2

--------------------------------------------------------------------------------






VAIL HOLDINGS, INC., as the Company




By:    /s/ Michael Z. Barkin        
Name: Michael Z. Barkin
Title: Executive Vice President and
Chief Financial Officer

Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ David McCauley            
David McCauley
Senior Vice President

Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, a Revolver Lender and a Term Loan Lender




By:    /s/ David McCauley            
David McCauley
Senior Vice President

Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Swing Line Lender, a Revolver Lender and a Term Loan Lender




By:     /s/ Greg Blanchard                
Name: Greg Blanchard
Title: Vice President



Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an L/C Issuer, a Revolver Lender and a Term Loan Lender




By:     /s/ Jason Weston                        Name:     Jason Weston
Title:     Vice President
    

Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






COMPASS BANK,
as a Revolver Lender




By:     /s/ Jason B. Fritz                
Name:     Jason B. Fritz
Title:     Senior Vice President

Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BANK OF THE WEST,
as a Revolver Lender and a Term Loan Lender




By:     /s/ Philip Garlinghouse                
Name:     Philip Garlinghouse
Title:     Vice President



Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BOKF, N.A. DBA COLORADO STATE BANK & TRUST,
as a Revolver Lender and a Term Loan Lender




By:     /s/ Chris Golec                    
Name:     Chris Golec
Title: VP





Signature Page to
First Amendment to Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




GUARANTORS’ CONSENT AND AGREEMENT
As an inducement to Administrative Agent and Required Lenders to execute, and in
consideration of and as a condition to Administrative Agent’s and Required
Lenders’ execution of the foregoing First Amendment to Seventh Amended and
Restated Credit Agreement (the “First Amendment”), the undersigned hereby
consent to the First Amendment, and agree that (a) the First Amendment shall in
no way release, diminish, impair, reduce or otherwise adversely affect the
respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect, and (b) the Guaranty executed by each Guarantor is ratified,
and the “Guaranteed Debt” (as defined in each Guaranty) includes, without
limitation, the “Obligation” (as defined in the Credit Agreement). This consent
and agreement shall be binding upon the undersigned, and the respective
successors and assigns of each, shall inure to the benefit of Administrative
Agent and Lenders, and the respective successors and assigns of each, and shall
be governed by and construed in accordance with the laws of the State of New
York.
Vail Resorts, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
By: Vail Resorts Development Company
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BCRP Inc.
Breckenridge Resort Properties, Inc.
Bryce Canyon Lodge Company
Colorado Mountain Express, Inc.
Colter Bay Café Court, LLC
By: Grand Teton Lodge Company
Colter Bay Convenience Store, LLC
By: Grand Teton Lodge Company
Colter Bay Corporation
Colter Bay General Store, LLC
By: Grand Teton Lodge Company
Colter Bay Marina, LLC
By: Grand Teton Lodge Company
Crystal Peak Lodge of Breckenridge, Inc.
DTPC, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.
EpicSki, Inc.
Flagg Ranch Company
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
HVLP Kirkwood Services, LLC
By: Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC

1

--------------------------------------------------------------------------------




By: Grand Teton Lodge Company
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
By: Grand Teton Lodge Company
JHL&S LLC
By: Teton Hospitality Services, Inc.
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Mesa Verde Lodge Company
National Park Hospitality Company
Northstar Group Commercial Properties LLC
By: VR Acquisition, Inc.
Northstar Group Restaurant Properties, LLC
By: VR Acquisition, Inc.
One Ski Hill Place, LLC
By: Vail Resorts Development Company
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
By: Vail Resorts Development Company
Rockresorts Arrabelle, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Cordillera Lodge Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts DR, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International Management Company
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Ski Tip, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Wyoming, LLC

2

--------------------------------------------------------------------------------




By: Rockresorts International, LLC
By: Vail RR, Inc.    
Soho Development, LLC
By: Vail Associates Holdings, Ltd.
SSI Venture LLC
By: SSV Holdings, Inc.
SSV Online Holdings, Inc.
SSV Online LLC
By: SSV Holdings, Inc.
SSV Holdings, Inc.
Stampede Canteen, LLC
By: Grand Teton Lodge Company
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
By: Vail Resorts Development Company
The Vail Corporation (D/B/A “Vail Associates, Inc.”)
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
By: VA Rancho Mirage I, Inc.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR Australia Holdings Pty Ltd.
VR CPC Holdings, Inc.
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.
VR US Holdings, Inc.
Zion Lodge Company


By:     /s/ Mark L. Schoppet            
Name: Mark L. Schoppet
Title: Senior Vice President, Controller and
Chief Accounting Officer





3